IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             _____________________

                                  No. 98-20236
                                Summary Calendar
                             _____________________


CHRISTINE PAIGE,

                                                          Plaintiff-Appellant,

                                      versus

GARY COCHRAN; CITY OF BAYTOWN,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. H-96-CV-978
_________________________________________________________________
                           April 7, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Christine Paige appeals the district court’s grant of judgment

as a matter of law dismissing her 42 U.S.C. § 1983 claims against

the City of Baytown. Paige contends that Baytown failed to conduct

an adequate investigation of her complaint that a Baytown police

officer, Gary Cochran, raped her.

     This court reviews a judgment as a matter of law de novo.                See

Burch       v.   Coca-Cola   Co.,   119 F.3d 305,   313   (5th   Cir.   1997).

Judgment as a matter of law is proper only when “there is no

legally sufficient evidentiary basis for a reasonable jury to find

        *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for that party on that issue.”       FED.R.CIV.P. 50(a)(1).        The record

is reviewed in the light most favorable to the party opposing the

motion.   See Burch, 119 F.3d at 313.

      A municipality may be liable under 42 U.S.C. § 1983 for the

actions of non-policymaking employees only if those actions were

taken pursuant to an official policy of the municipality.                 See

Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978).

Paige contends, however, that § 1983 provides an independent cause

of   action    against   a   municipality   for   failure    to   investigate

constitutional misconduct by police officers.            We need not reach

this issue.     Regardless of whether such a cause of action exists,

and regardless of what standard we might apply in determining what

constitutes     an   adequate    investigation,    the   district      court’s

decision was correct; no reasonable factfinder could have found

that Baytown failed to investigate or that the investigation was so

inadequate as to rise to the level of a constitutional violation.

FED.R.CIV.P. 50(a)(1). Further, there is no evidence of any Baytown

policy    to     conduct     inadequate     investigations        of   alleged

constitutional violations by its personnel. Accordingly, we AFFIRM

the judgment of the district court.

                                                            A F F I R M E D.




                                      2